Case 1:19-cv-03153-RLY-TAB Document 136 Filed 06/23/21 Page 1 of 1 PageID #: 1949




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  LYNN STARKEY,               )
                              )
       Plaintiff,             )
                              )
       v.                     )                   Case No. 1:19-cv-03153-RLY-TAB
                              )
  ROMAN CATHOLIC ARCHDIOCESE )
  OF INDIANAPOLIS, INC. and   )
  RONCALLI HIGH SCHOOL, INC., )
                              )
       Defendants.            )

                                 [PROPOSED] ORDER
     This matter is before the Court on Defendants’ Motion to Continue Trial Date

  (Dkt. 135). Having considered the motion, the Court VACATES the current final

  pretrial conference setting of 7/28/2021 and trial setting of 8/9/2021. The final pretrial

  conference and trial will be rescheduled by subsequent order.

  SO ORDERED this ___ day of ________, 2021.


                                                  ___________________________________
                                                  Hon. Richard L. Young, Judge
                                                  United States District Court
                                                  Southern District of Indiana


  Distributed Electronically to Registered Counsel of Record
